Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0004947
                                                         09-AUG-2017
                                                         08:00 AM



                          SCWC-13-0004947


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



       PATRICIA NAKAMOTO, Petitioner/Plaintiff-Appellant,


                                 vs.


   JAMAE KAWAUCHI, in her individual and official capacity

as County Clerk, DOMINIC YAGONG, in his individual and official

capacity as Chairman, Hawai'i County Council, County of Hawai'i,

  CORPORATE SPECIALIZED INTELLIGENCE AND INVESTIGATIONS LLC,

               Respondents/Defendants-Appellees.

                     (CIVIL NO. 12-1-0466)


    --------------------------------------------------------
         SHYLA A. AYAU, Petitioner/Plaintiff-Appellant, 


                                 vs.


    JAMAE KAWAUCHI, in her individual and official capacity

as County Clerk, DOMINIC YAGONG, in his individual and official

capacity as Chairman, Hawai'i County Council, County of Hawai'i,

   CORPORATE SPECIALIZED INTELLIGENCE AND INVESTIGATIONS LLC,

                Respondents/Defendants-Appellee.

                      (CIVIL NO. 12-1-0467)




         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                        (CAAP-13-0004947)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioners/Plaintiffs-Appellants Patricia Nakamoto and


Shyla M. Ayau’s application for writ of certiorari filed on


July 3, 2017, is hereby accepted, and will be scheduled for oral

argument.    The parties will be notified by the appellate clerk


regarding scheduling. 


            DATED:   Honolulu, Hawai'i, August 9, 2017.

                               /s/ Mark E. Recktenwald


                               /s/ Paula A. Nakayama


                               /s/ Sabrina S. McKenna


                               /s/ Richard W. Pollack


                               /s/ Michael D. Wilson





                                   2